The opinion of the court was delivered by
Brown, J.
This case was submitted on written briefs* It appears that, upon the day to which the trial of this cause was adjourned, the defendant below moved to nonsuit the plaintiff, upon the ground that the costs of two former suits for the same cause of action had not been paid. The justice refused to nonsuit for this cause. In answer to a rule of this court, the justice certifies that the defendant moved for a nonsuit, and not for a stay of proceedings; that there was no certified copy of costs of former suit presented in court, and that the counsel for the plaintiff below sent out for gold in exchange for bills, held it in his hands, and asked counsel for the defendant below to produce liis bill of costs, and that lie was ready to pay it: and further, that there was no demand for any certain amount made by counsel of defendant below. If tlie matters stated in this certificate are true, tlie defendant was not entitled to judgment of nonsuit. If Skerritt was ready to pay the costs due Janeway, when notified of the amount, and payment demanded, no more could be *98required of him. If Janeway, or his counsel, on being informed that Skerritt was ready to pay, did not inform him what amount he required, the fault lay with him, Janeway. But the plaintiff here insists that the statements of the justice are not true, and he relies upon a letter from Mr. Jelliffe, the counsel of Skerritt in the court below, to prove it. This letter is dated March 12th, 1862, several months after the certiorari was returned, and after Mr. Jelliffe ceased to represent Skerritt in this case. Mr. Jelliffe could not then bind his former client by any statement or admission. The letter can only be considered as the declaration of an agent after his agency has ceased. It is not legal evidence. The plaintiff here must therefore fail, because the reason assigned for the reversal of the judgment is not sustained in fact.
Judgment affirmed.